OPINION
WOODLEY, Presiding Judge.
The appeal from a conviction for the felony offense of driving while intoxicated, with punishment assessed at a fine of $500.-00, is not before us for review.
The record on appeal reflects that sentence was pronounced on February 24, 1967, the same day the case was tried and judgment was entered.
Motion for new trial was filed on February 24, 1967, which motion was thereafter amended and subsequently overruled by the court on June 5, 1967. The appeal bond shows that on such date notice of appeal was given.
The sentence was not pronounced after expiration of the time allowed for making a motion for new trial or motion in arrest of judgment, as provided by Art. 42.03 Vernon’s Ann.C.C.P., nor was such time waived. Nor was the notice of appeal given *103or filed within ten days after sentence was pronounced, as required by Art. 44.08 V.A. C.C.P.
For want of a proper sentence as well as a notice of appeal timely given, the appeal is dismissed. See Pool v. State, Tex. Cr.App., 429 S.W.2d 1S8, and Watson v. State, Tex.Cr.App., 429 S.W.2d 890, decided June 19, 1968.